DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/14/22 has been considered and entered.  Claims 1-4 remain in the application.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915).
Lee et al. (2010/0173784) teaches a superconducting article including as substrate (10), buffer layers (12a,14a), superconducting oxide layer (14a), capping layer (16a) and stabilization layer (18a).  The superconducting layer is an oxide superconductor [0032].  The stabilization layer is copper, and is formed by electroplating over the periphery of the superconducting layer [0034]-[0039] and Fig. 2.
Lee et al. (2010/0173784) fails to teach the claimed copper plating layer to have a Vickers hardness of between 70-195 VH.
Tanaka et al. (2004/0121915) teaches a similar superconducting wire whereby a copper layer surrounds the superconducting wire rod and can include copper having a hardness of greater than 150 VH [0117],[0093],[0139],[0141].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al. (2010/0173784) superconducting wire rod to include copper having a hardness of 150 VH as evidenced by Tanaka et al. (2004/0121915) as it teaches copper having a hardness overlapping the claimed range.
Regarding claim 1, Lee et al. (2010/0173784) teaches the stabilizing layer (18a) of copper to cover an outer periphery of the superconducting laminate while not directly the claims do not preclude a layer between the superconducting oxide and the copper plating layer.  Tanaka et al. (2004/0121915) teaches a copper plating layer “directly contacting” and surrounding the superconducting wire rod.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) in combination with Kamachi et al. (2013/0180860).
Features detailed above concerning the teachings of Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) are incorporated here.
Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) fails to teach the average crystal grain size of the electroplated copper layer.
Kamachi et al. (2013/0180860) teaches a method of forming electrolytic copper plating film having an average crystal grain size of 0.5-2.0 microns with average size being 1.2 microns [0037].
Therefore, it would have bene obvious for one skilled in the art to have modified Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) copper layer to have the claimed average crystal grain size as evidenced by Kamachi et al. (2013/0180860) with the expectation of success.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indication of Allowability
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach the copper plating layer to have an average number of grain boundaries per 100 microns of 80 or more.
Response to Amendment
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
Applicant argued Tanaka et al. (2004/0121915) teaches a copper layer having Vickers Hardness of greater than 150 HV is obtained as a result of processes under heat and pressure.
The Examiner agrees in part.  While this may be true, the claims of record are “product” claims and not “process” claims and therefore the product claims are not defined by the process and hence as long as the Vickers hardness is present, the claim is met.  These arguments would be applicable if the claims for prosecution were process claims, however, they are not and hence the claimed limitation is present and the claim is met.  As for the claimed crystallographic orientation, the Examiner contends that Lee et al. (2010/0173784) has this limitation and this is confirmed by Applicant in the arguments on pg. 2, 4th paragraph of response filed 6/14/22 eventhough the crystallographic orientation may be degraded or deteriorated as this would suggest that “some crystallographic orientation” still exist which meets the claimed limitation.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715